                                                                                     1    Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          SARAH M. WOOLSTON (SBN 320510)
                                                                                     3    3638 American River Drive
                                                                                          Sacramento, California 95864
                                                                                     4    Telephone:   (916) 978-3434
                                                                                          Facsimile:   (916) 978-3430
                                                                                     5
                                                                                          Attorneys for Defendant, COSTCO WHOLESALE
                                                                                     6    CORPORATION
                                                                                     7

                                                                                     8                                    UNITED STATES DISTRICT COURT
                                                                                     9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11    SONDRA SMITH,                                    Case No. 2:20-cv-01861-JAM-AC
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                                                                           JOINT STIPULATION AND ORDER TO
                                                                                                             Plaintiff,                    MODIFY INITIAL PRETRIAL
                                                                                    13                                                     SCHEDULING ORDER
                                                                                              v.
                                                                                    14
                                                                                          COSTCO WHOLESALE                                 Removed: September 9, 2020
                                                                                    15    CORPORATION and DOES 1 to 25,
                                                                                          inclusive,                                       State Complaint filed: May 6, 2020
                                                                                    16
                                                                                                             Defendant.
                                                                                    17                                                     The Honorable Judge John A. Mendez
                                                                                    18
                                                                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                    19
                                                                                                Pursuant to Federal Rule of Civil Procedure 16(b), Plaintiff SONDRA SMITH (hereinafter
                                                                                    20
                                                                                         “Plaintiff”) and Defendant COSTCO WHOLESALE CORPORATION (hereinafter “Defendant”)
                                                                                    21
                                                                                         jointly request that this court modify the Initial Pretrial Scheduling Order to extend deadlines in
                                                                                    22
                                                                                         order to continue the exchange of expert discovery.
                                                                                    23
                                                                                                Plaintiff and Defendant stipulate as follows:
                                                                                    24                                             I. RECITALS
                                                                                    25
                                                                                                1.      Whereas Plaintiff filed a Complaint on May 6, 2020, in state court, Sacramento
                                                                                    26
                                                                                         County Superior Court.
                                                                                    27
                                                                                                2.      Whereas Defendant filed an Answer on July 1, 2020, in state court, Sacramento
                                                                                    28
                                                                                                                                           1
                                                                                     1   County Superior Court.
                                                                                     2           3.      Whereas Defendant removed Plaintiff’s state court action to the United States
                                                                                     3   District Court, Eastern District on or about September 15, 2020, pursuant to 28 U.S.C. sections
                                                                                     4   1332(a), 1441(b) and 1446(b)(3).
                                                                                     5           4.      Whereas the Honorable John A. Mendez issued an Initial Pretrial Scheduling Order
                                                                                     6   with deadlines for this matter on or about November 16, 2020 setting the following deadlines for
                                                                                     7
                                                                                         experts:
                                                                                     8
                                                                                                         a)      Experts must be disclosed not later than May 14, 2021.
                                                                                     9
                                                                                                         b)      A supplemental list of expert witnesses must be disclosed not later than
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                                                                                 May 28, 2021.
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                 5.      Whereas trial was set for January 31, 2022.
                                                                                    12
LAW OFFICES OF




                                                                                                 6.      Whereas Parties submitted a Stipulation to Modify the Pretrial Scheduling Order
                                                                                    13
                                                                                         on April 28, 2021.
                                                                                    14
                                                                                                                                  II. STIPULATIONS
                                                                                    15
                                                                                                 1.      The Parties continue to meet and confer regarding the deadlines originally provided
                                                                                    16
                                                                                         in the Initial Pretrial Scheduling Order.
                                                                                    17
                                                                                                 2.      Good cause exists to modify the Initial Pretrial Scheduling Order because discovery
                                                                                    18
                                                                                         is ongoing and not yet completed.
                                                                                    19
                                                                                                 3.      The Parties seek a continuance regarding the deadline for expert disclosures and
                                                                                    20
                                                                                         supplemental expert disclosures.
                                                                                    21

                                                                                    22           4.      The Parties would both benefit from the given deadlines, and no party is prejudiced

                                                                                    23   since the trial date is not until next year.

                                                                                    24           5.      The purpose of this Stipulation is to benefit both parties in the continued exchange

                                                                                    25   of documents and information for a fair resolution of the lawsuit.

                                                                                    26           6.      Pursuant to Federal Rule of Civil Procedure 29, the parties stipulate to modify these

                                                                                    27   dates, with the Court’s permission.

                                                                                    28   ///
                                                                                                                                            2
                                                                                     1           7.     Whereas the defense requested Independent Medical Examination of Plaintiff was
                                                                                     2   originally scheduled for April 21, 2021, so that Defendant’s expert would have time to prepare a
                                                                                     3   report for expert disclosures.
                                                                                     4           8.     Whereas Plaintiff had a conflict making her unable to appear for the Independent
                                                                                     5   Medical Examination on April 21, 2021.
                                                                                     6           9.     Whereas both Parties would benefit from having more time to complete this
                                                                                     7
                                                                                         Independent Medical Examination and expert discovery so that the Parties’ disclosures are
                                                                                     8
                                                                                         sufficient.
                                                                                     9
                                                                                                 10.    The Parties stipulate to the following new deadlines, per the schedule sent by
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                                                         Courtroom Deputy Gabriel Michel on April 28, 2021:
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                          Discovery Cutoff Date:                           11/12/2021;
                                                                                    12    Disclosure of Expert(s) Deadline:                8/12/2021;
LAW OFFICES OF




                                                                                          Supplemental Disclosure Deadline:                9/21/2021;
                                                                                    13    Dispositive Motion Filing Deadline:              12/24/2021;
                                                                                          Dispositive Motion Hearing:                      2/15/2022 at 1:30 PM;
                                                                                    14    Joint Mid-Litigation Statement Filing            Fourteen (14) days prior to the close of
                                                                                          Deadline:                                        discovery;
                                                                                    15    Final Pretrial Conference:                       3/25/2022 at 10:00 AM; and
                                                                                          Jury/Bench Trial                                 5/9/2022 at 9:00 AM.
                                                                                    16

                                                                                    17
                                                                                                 12.    The Parties stipulate to these modified deadlines as the new guiding dates.
                                                                                    18    Dated: May 5, 2021
                                                                                    19

                                                                                    20
                                                                                                                                              ARNOLD LAW FIRM

                                                                                    21
                                                                                                                                              By: /s/ Andrew Minney
                                                                                    22
                                                                                                                                                 ANDREW MINNEY, ESQ.
                                                                                    23                                                           Attorney for Plaintiff, SONDRA MITH

                                                                                    24    Dated: May 5, 2021                                  MATHENY SEARS LINKERT & JAIME LLP

                                                                                    25

                                                                                    26                                                        By: /s/ Matthew C. Jaime
                                                                                                                                                 MATTHEW C. JAIME, ESQ.
                                                                                    27                                                           Attorney for Defendant, COSTCO
                                                                                                                                                 WHOLESALE CORPORATION
                                                                                    28
                                                                                                                                          3
                                                                                     1
                                                                                                                                    ORDER
                                                                                     2
                                                                                                GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and orders as
                                                                                     3
                                                                                         follows:
                                                                                     4
                                                                                                The Parties stipulate to the following new deadlines, per the schedule sent by Courtroom
                                                                                     5

                                                                                     6   Deputy Gabriel Michel on April 28, 2021:
                                                                                          Discovery Cutoff Date:                         11/12/2021;
                                                                                     7    Disclosure of Expert(s) Deadline:              8/12/2021;
                                                                                          Supplemental Disclosure Deadline:              9/21/2021;
                                                                                     8    Dispositive Motion Filing Deadline:            12/24/2021;
                                                                                          Dispositive Motion Hearing:                    2/15/2022 at 1:30 PM;
                                                                                     9    Joint Mid-Litigation Statement Filing          Fourteen (14) days prior to the close of
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                          Deadline:                                      discovery;
                                                                                    10    Final Pretrial Conference:                     3/25/2022 at 10:00 AM; and
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                          Jury/Bench Trial                               5/9/2022 at 9:00 AM.
                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                                IT IS SO ORDERED.
                                                                                    13

                                                                                    14   DATED: May 5, 2021                           /s/ John A. Mendez
                                                                                                                                      THE HONORABLE JOHN A. MENDEZ
                                                                                    15                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                         4
